Opinion

PER CURIAM.
The plaintiff, Ames Department Stores, Inc. (Ames), appeals from the judgment of the trial court dismissing its appeal from a decision of the defendant commission on human rights and opportunities (commission). The commission found that the plaintiff discriminated against an employee, the defendant Kendall Lewis, on account of his race and ordered him reinstated with back pay. The plaintiff claims that the trial court improperly (1) found that the commission had satisfied certain jurisdictional prerequisites to certifying a complaint and (2) affirmed the decision of the hearing officer, which was clearly erroneous in view of the reliable, probative and substantial evidence on the whole record.
After our plenary review of the record, transcripts and briefs, and after considering the oral arguments and affording the plaintiffs claims the appropriate scope of review, we affirm the trial court’s judgment.
The trial court filed a complete and legally sound memorandum of decision incorporating the facts found and setting forth legal conclusions made in conformity with applicable law. Because the trial court’s decision completely articulates the issues involved and adequately explains the legal basis for its conclusions, it may be referred to for a detailed discussion of the facts *563and applicable law. See Koehm v. Kuhn, 18 Conn. App. 313, 315, 557 A.2d 933 (1989); see also Faith Center, Inc. v. Hartford, 192 Conn. 434, 436, 472 A.2d 16, cert. denied, 469 U.S. 1018, 105 S. Ct. 432, 83 L. Ed. 2d 359 (1984); Hinchliffe v. American Motors Corp., 192 Conn. 252, 253, 470 A.2d 1216 (1984).
Accordingly, the trial court’s memorandum of decision, reported in Ames Department Stores, Inc. v. Commission on Human Rights & Opportunities, 45 Conn. Sup. 276, 712 A.2d 453 (1997), should be referred to for a detailed discussion of the facts and legal conclusions in the case.
The judgment is affirmed.